DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4, 8-11 and 14-28 are allowed.

It is noted that claim 13 was presented in the April 16, 2021 Amendment as an amended claim.  However, claim 13 was canceled in the Amendment filed September 8, 2020 and therefore was not examined.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to either show or reasonably suggest the method steps recited in claims 1-4, 8-10, 14-24 and 26-28 or objects formed thereby recited in claims 11 and 25.
Regarding claims 1 and 11, the closest prior art of record is Cohen et al., US 2016/0009029 and Patel et al., US 2005/0171237.
	Cohen teaches methods of three-dimensional printing of an object and the three dimensional object printed thereby.  Cohen teaches “thiol-ene” reactions to form cross-linked networks from a mixture of polythiols (a first saturated functional group -SH) and 
Patel teaches an ink jet printable composition that includes first and second co-reactive functional groups and a method of printing that includes jetting the composition as droplets at temperatures overlapping the range recited in claim 1.   However, there is no teaching or suggestion in Patel that would lead one of ordinary skill in the art to modify Cohen to result in the discrete droplet formation method of Patel.  Furthermore, Patel does not teach or suggest partially reacting its composition before deposition. Rather, the reaction occurs either during or after the depositing step.  The other prior art of record does not provide these deficiencies.  Absent further hints in the prior art, the claimed method (and object made thereby) would not have been obvious.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746